Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s response, filed 11/20/2020, has been reviewed. The present Office action is made with all the applicant’s comments being fully considered; the pending claims are 1-20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 has been considered by the examiner.	
	
Specification
All the independent claims appear to most closely recite limitations of the embodiments shown in Figs. 3 and 12-13. The written description provides an explicit reference to method steps up to Fig. 8C for an earlier described method. Unfortunately, the written description for this embodiment does not include support for some of the more specific method steps claimed, for example, a heat treatment after the formation of the second metal oxide film. Many of the method features are disclosed partially across several embodiments, but there is no single embodiment that contains all the claimed method limitations. A person having ordinary skill in the art would not recognize that the applicant had possession of all of the recited features and combination of disclosed features would predictably & successfully provide an inventive method of making a device.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the originally filed specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1, 6, 11, and 16, each claim recites “performing a second heat treatment at a temperature higher than or equal to 150 deg C and lower than or equal to 400 deg C” after forming a metal oxide film. The written description requirement is not met because all the independent claims appear to most closely recite limitations of the embodiments shown in Figs. 3 and 12-13. The written description provides an explicit reference to method steps up to Fig. 8C for an earlier described method. Unfortunately, the written description for this embodiment does not include support for some of the more specific method steps claimed, for example, a heat treatment after the formation of the second metal oxide film. Many of the method features are disclosed partially across several embodiments, but there is no single embodiment that contains all the claimed method limitations. A person having ordinary skill in the art would not recognize that the applicant had possession of all of the recited features and combination of disclosed features would predictably & successfully provide an inventive method of making a device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US # 20130140553) in view of Sato (US # 20150279907)

Regarding Claim 11, Yamazaki teaches a method for manufacturing a semiconductor device (see Figs. 2-3 and corresponding text) comprising: 
forming a gate electrode (101); 
forming an oxide semiconductor film (113) over the gate electrode;
performing a first heat treatment in an atmosphere of clean dry air after forming the oxide semiconductor film ([0152, 157-158]); 
forming a silicon oxynitride film (108) comprising a region in contact with the oxide semiconductor film ([0194-195]);
forming a metal oxide film (109) over the silicon oxynitride film; 
performing a second heat treatment at a temperature higher than or equal to 150 deg C and lower than or equal to 400 deg C after forming the metal oxide film (overlapping temperature range taught at [0207-208]); and
forming a conductive layer (105).

Although Yamazaki discloses much of the claimed invention, it does not explicitly teach the method comprising forming the metal oxide film comprising indium; and forming a conductive layer over the metal oxide film.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Sato teaches a similar method comprising forming a metal oxide film (protective layer 150) comprising indium ([0072]) over an oxide semiconductor layer (120); and forming a conductive layer (170) over the metal oxide film (see Fig. 7F and corresponding text).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the method for manufacturing, taught in Yamazaki, as suggested by Sato. Specifically, the modification suggested by Sato would be to employ a method comprising steps of forming the metal oxide film comprising indium; and forming a conductive layer over the metal oxide film. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form a metal oxide film comprising indium, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Furthermore, TFT S/D electrodes in various configurations are known in the art, and such variations can easily be selected by a person having ordinary skill in the art.


Regarding Claim 12, Yamazaki teaches the method for manufacturing a semiconductor device according to claim 11, wherein the oxide semiconductor film comprises In, Zn, and M, and wherein M is Ti, Ga, Y, Zr, La, Ce, Nd, Sn, or Hf ([0048-55]).

Regarding Claim 13, Yamazaki teaches the method for manufacturing a semiconductor device according to claim 11, wherein the oxide semiconductor film includes a crystal with a size greater than or equal to 1 nm and less than or equal to 10 nm ([0061] teaches a spectrum of crystallinity, including grains in size between 100 nm and amorphous).

Regarding Claim 14, Yamazaki teaches the method for manufacturing a semiconductor device according to claim 11, further comprising: forming a pair of conductive layers (105a, 105b) over and in contact with the oxide semiconductor film, wherein the silicon oxynitride film (108) is over the pair of electrodes.

Regarding Claim 15, Yamazaki teaches the method for manufacturing a semiconductor device according to claim 14, wherein the pair of electrodes comprises titanium ([0171]).

Regarding Claim 16, Yamazaki teaches a method for manufacturing a semiconductor device (see Figs. 3 and corresponding text) comprising:
forming a gate electrode (101); 
forming an oxide semiconductor film (113) over the gate electrode;
performing a first heat treatment in an atmosphere with a water content of 20 ppm or less after forming the oxide semiconductor film ([0152, 157-158]); 
forming a silicon oxynitride film (108) comprising a region in contact with the oxide semiconductor film ([0194-195]);
forming a metal oxide film (109) over the silicon oxynitride film; 
performing a second heat treatment at a temperature higher than or equal to 150 deg C and lower than or equal to 400 deg C after forming the metal oxide film (overlapping temperature range taught at [0207-208]); and
forming a conductive layer (105).

Although Yamazaki discloses much of the claimed invention, it does not explicitly teach the method comprising forming the metal oxide film comprising indium; and forming a conductive layer over the metal oxide film.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Sato teaches a similar method comprising forming a metal oxide film (protective layer 150) comprising indium ([0072]) over an oxide semiconductor layer (120); and forming a conductive layer (170) over the metal oxide film (see Fig. 7F and corresponding text).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the method for manufacturing, taught in Yamazaki, as suggested by Sato. Specifically, the modification suggested by Sato would be to employ a method comprising steps of forming the metal oxide film comprising indium; and forming a conductive layer over the metal oxide film. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form a metal oxide film comprising indium, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Furthermore, TFT S/D electrodes in various configurations are known in the art, and such variations can easily be selected by a person having ordinary skill in the art.

	
Regarding Claim 17, Yamazaki teaches the method for manufacturing a semiconductor device according to claim 16, wherein the oxide semiconductor film comprises In, Zn, and M, and wherein M is Ti, Ga, Y, Zr, La, Ce, Nd, Sn, or Hf ([0048-55]).

Regarding Claim 18, Yamazaki teaches the method for manufacturing a semiconductor device according to claim 16, wherein the oxide semiconductor film includes a crystal with a size greater than or equal to 1 nm and less than or equal to 10 nm ([0061] teaches a spectrum of crystallinity, including grains in size between 100 nm and amorphous).

Regarding Claim 19, Yamazaki teaches the method for manufacturing a semiconductor device according to claim 16, further comprising: forming a pair of conductive layers (105a, 105b) over and in contact with the oxide semiconductor film, wherein the silicon oxynitride film (108) is over the pair of electrodes.

Regarding Claim 20, Yamazaki teaches the method for manufacturing a semiconductor device according to claim 19, wherein the pair of electrodes comprises titanium ([0171]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899